The statute requires notice to the town or city through which the road may pass, and such other notice as the court may order. Gen. St., c. 63, ss. 2, 10. The city of Portsmouth, being interested in the question of the appellants' land damages, and in the cost of altering the road and keeping it in repair, is a party in the appeal. Burnham v. Goffstown, 50 N.H. 560,563.
The original petitioners continue to be a party after the appeal. Before the appeal, the first petitioner was the representative of the others, for the purpose of receiving notice. Gen. St., c. 61, s. 2. And as such notice to other parties than the city is to be given as the court may order, the court might regard notice to the first petitioner as sufficient. In this case, the first petitioner, being the counsel of the city, had all the knowledge of the appeal that he would have obtained from a notice given him. And the subject of notice to the petitioners being left to the discretion of the court, no formal notice to any of them was necessary.
The original petition is not necessarily quashed for error in the proceedings before the appeal; but the whole case, so far as it is before us, is referred to the commissioners, who are to consider the matters in regard to which the appeal is taken; and upon their report, the decision of the mayor and aldermen may be affirmed, modified, or reversed. Gen. St., c. 63, ss. 10, 12; Underwood v. Bailey, ante, 59.
Case discharged.
DOE, C. J., did not sit. *Page 312